Citation Nr: 0203989	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  01-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for mechanical low 
back pain with degenerative disc disease, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted increased evaluations of 
30 and 20 percent respectively for the veteran's service-
connected PTSD and low back disorder.  The veteran filed a 
timely appeal with respect to those determinations, 
contending in substance that the severity of his service-
connected disabilities was not adequately reflected by the 
increased ratings assigned.  Accordingly, he seeks higher 
evaluations for those disabilities.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that in a Brief 
on Appeal dated in January 2002, the veteran's service 
representative asserted that medical evidence disclosed 
trauma and a compression fracture in the veteran's thoracic 
spine.  He went on to assert that there was a need to 
determine if such was related to the veteran's service-
connected lumbar spine disability.  It is not clear from the 
representative's statement if the veteran is now claiming 
deformity of the thoracic spine secondary to his service-
connected low back disability.  Accordingly, such issue is 
referred back to the RO for clarification of the veteran's 
intent, and to allow for any necessary development.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.  


2.  The veteran's PTSD is objectively shown to involve 
symptomatology most consistent with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  The veteran's mechanical low back pain with degenerative 
disc disease is objectively shown to involve symptomatology 
most consistent with moderate recurring attacks of 
intervertebral disc syndrome, and moderate limitation of 
motion due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 50 percent evaluation 
for the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.16, 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's mechanical low back pain with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, and 5295 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As discussed, the veteran presently maintains that his 
service-connected PTSD and mechanical low back pain with 
degenerative disc disease are of greater severity than 
reflected by the currently assigned respective 30 and 20 
percent disability evaluations.  Accordingly, the veteran 
seeks assignment of disability evaluations in excess of those 
presently assigned.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, by correspondence dated in March 2001, 
the RO informed the veteran of the passage and implementation 
of the VCAA, and informed him at that time of the types of 
evidence needed to substantiate his claims as set forth under 
the new law.  From a review of the record, the Board finds 
that the VA's redefined duty to assist as set forth in the 
VCAA has been fulfilled by the RO in adjudicating this claim.  
During the course of this appeal, the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims for increased ratings.  The Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent Statement of the Case, and 
in correspondence from the RO to the veteran have provided 
him with sufficient information regarding the applicable 
regulations and evidence necessary to substantiate his claims 
for increased ratings.  The Board finds, therefore, that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  Accordingly, the Board finds that the 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issues on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claims.  In addition, the veteran was offered, and 
subsequently declined, the opportunity to appear before a 
Hearing Officer or a Member of the Board to present testimony 
at a personal hearing.  

Further, the Board notes that in the VA rating examination 
reports, the examiners observed that the veteran had 
undergone outpatient clinical treatment for his PTSD 
beginning in October 1999, and in his Notice of Disagreement, 
the veteran referred to clinical treatment records dated in 
January 2001.  He indicated that he had undergone treatment 
for his PTSD at the local VAMC.  Upon receipt of such 
information, the RO obtained clinical treatment records 
dating from April through October 2001 from the VAMC, and 
associated those records with the veteran's claims file.  
Other than noting that the veteran had experienced a heart 
attack in August 2001, those records are limited to 
discussions of the frequency and type of treatment the 
veteran had undergone during that period.  The records failed 
to include any discussions of particular symptomatology or 
other facts pertaining to the veteran, but rather, discussed 
the nature of his therapy, e.g., anger management, coping 
skills, etc. in very general terms.  The Board observes that 
while the veteran was shown to have undergone therapy for his 
PTSD for more than a year prior to April 2001, the physicians 
who conducted the VA rating examinations of February 2000 and 
April 2001 incorporated those records into their respective 
examination reports, and generally summarized the information 
contained therein.  The Board also notes that the veteran had 
not undergone any treatment for his service-connected low 
back disorder during that period.  Accordingly, in light of 
the Board's decision in this case as set forth below, the 
Board finds that referring the matter back to the RO in order 
to obtain the clinical treatment records, dating from October 
1999 through April 2001, pertaining to the veteran's PTSD 
therapy, would result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  

The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of the evidence is 
required, and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

II.  Increased Rating for PTSD

The veteran presently contends that the severity of his 
service-connected PTSD is greater than reflected by the 
currently assigned 30 percent disability evaluation.  
Following receipt of his claim for an increased rating, he 
was afforded a VA psychiatric examination in February 2000.  
The report of that examination shows that the veteran 
appeared wearing somewhat soiled work clothing and paint-
spattered boots.  The examiner stated that he appeared to be 
considerably older than his stated age.  The veteran was 
noted to interact appropriately and produced information the 
examiner considered helpful to the purpose of the 
examination.  However, initially, the veteran appeared to be 
anxious and made poor eye contact.  He positioned himself in 
order to be able to face the doorway, but after some 15 
minutes, he appeared to relax and to make better eye contact.  
The veteran reported that he had not undergone any prior 
inpatient treatment of any sort for his PTSD, and that he had 
undergone outpatient treatment beginning in late 1996.  He 
reported that he underwent PTSD counseling at the local VA 
Medical Center (VAMC) twice monthly, and that he had been 
steadily employed at the same company for the past 23 years.  
The veteran claimed to work a great deal of overtime in order 
to occupy his mind and to block out intrusive recollections 
and thoughts, which the examiner offered were symptoms of 
PTSD.  The veteran reported that his PTSD symptomatology was 
less severe after he began taking medication, but that such 
symptoms did persist.  The veteran indicated that he 
experienced persistent memories, intrusive thoughts, and was 
depressed.  He indicated that he would become very anxious 
when not working or involved in distracting activities.  He 
also reported participating actively in church and Bible-
study groups.  The examiner noted that the veteran's symptoms 
had stabilized over the past year, but that they were 
nonetheless persistent, and were only under marginal control.  
However, despite the foregoing, the examiner stated that the 
veteran managed to be a productive member of society.  The 
examiner stated that the veteran had adapted to the symptoms 
of his chronic PTSD by immersing himself in his work and in 
church activities.  Even so, the examiner offered that the 
veteran's adaptation was quite tenuous and would not be 
maintained if the veteran were idle or unable to work for any 
extended period.  The examiner also offered that the 
veteran's medications helped improve his sleep at night with 
fewer nightmares and better anger control.  In any event, the 
veteran reported that he experienced nightmares approximately 
once per week, depending on his stress level.  He also 
indicated that he experienced flashbacks approximately twice 
monthly, depending on triggering events, and that he was able 
to sleep longer at night.  Despite anti-depressant 
medication, the veteran indicated that he continued to 
experience depression, albeit to a lesser degree, and that he 
experienced intrusive thoughts about Vietnam several times 
per week.  According to the veteran, angry outbursts still 
occurred, again with less frequency, and he experienced poor 
concentration on occasion.  The veteran reported that he was 
hypervigilant, had exaggerated startle response, avoided 
crowds, frequently looked over his shoulder, would not enter 
a room unless he could observe all points of ingress and 
egress, and that he experienced survivor guilt.  He offered 
that he had not experienced suicidal thoughts since having 
become religious some 13 years previously.  However, the 
veteran stated that he experienced some vague audiological 
hallucinations on a frequent basis that did not bother him.  
According to the veteran, visual hallucinations would only 
occur during flashbacks.  He stated that he avoided 
interacting with people he did not know, and could tolerate 
meetings at his service organization, provided wartime 
experiences were not discussed.  The examiner observed that 
the veteran still had restrictions in his affect and in his 
ability to establish and maintain relationships.  The 
veteran's religious and work activities allowed him to avoid 
interacting with others on a more personal level.  The 
veteran indicated that he held a strong belief in a strict 
interpretation in apocalyptic predictions in the Bible, and 
the examiner concluded that the veteran continued to have 
significant symptoms related to his PTSD.  He offered that 
the veteran no longer experienced homicidal or suicidal 
ideation, that he did not have any significant delusional 
beliefs, and that he was able to maintain normal hygiene and 
activities of daily living.  The veteran was fully oriented, 
and his memory was intact.  

The examiner diagnosed PTSD on Axis I with moderate to severe 
symptoms of "chronic duration."  He also offered a global 
assessment of functioning (GAF) score of 55.  Under the 
Diagnostic and Statistical Manual, 4th Edition (DSM-IV), a 
GAF score of 55 is suggestive of moderate symptoms of a 
psychiatric disorder (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The examiner 
went on to state that although the GAF score of 55 
represented only moderate symptoms or moderate difficulty as 
set forth above, the veteran's level of adjustment was 
tenuous.  He stated that slight changes in the veteran's 
anti-depressant medications would produce considerable 
changes in the veteran's symptomatology.  The fact that the 
veteran was so heavily involved with his work and church was 
regarded as a symptom in itself, in the sense that the 
veteran used such activities to suppress his PTSD symptoms, 
much as he had self-medicated with alcohol in the past.  The 
examiner stated that if the veteran were to stop working for 
any reason, he would experience a significant exacerbation in 
his symptomatology.  The examiner offered that the veteran's 
functional level was adequate to maintain himself in the 
community, and to provide for his family.  However, the 
underlying symptoms were regarded as very vulnerable to 
exacerbation.  He stated that as the veteran grew older, his 
prognosis was not optimistic.  

In his Notice of Disagreement of January 2001, the veteran 
stated that his symptoms had increased in severity since he 
last underwent a VA rating examination.  Accordingly, he was 
afforded an additional examination in April 2001.  The report 
of that examination shows that the veteran had not been seen 
on an inpatient basis for his PTSD.  He was noted to have 
attended a VA outpatient PTSD clinic once per month.  The 
veteran continued to work full-time, and consequently could 
only minimally participate in the PTSD clinic.  The veteran 
claimed that he was "unable to work to make a living," and 
that his nerves "were bad."  While the veteran stated that 
he missed little work, he felt miserable each day.  According 
to the veteran, stress from work made him anxious, and 
nightmares caused sleep difficulties.  He stated that his 
overall disability picture with respect to his PTSD had 
become worse due to such factors.  The veteran stated that he 
would experience flashbacks while working, and would have to 
sit down afterwards.  He also indicated that he would take 
two weeks of vacation each year in order to fish.  He had 
worked at the same company for 24 years, and worked 40 hours 
per week.  The veteran's social interaction was limited to 
his immediate family consisting of his wife, children, and 
grandchildren.  He offered that he attended church each 
Sunday, and ate dinner at restaurants afterwards.  With 
respect to flashbacks, the veteran indicated that these 
recurred two or three times daily, and were precipitated by 
industrial vehicles and loud noises.  He also reported stress 
and anxiety when he experienced problems at work, and that he 
avoided war-related programs and movies.  He indicated that 
he felt calmer and safer in the woods, and that he would only 
discuss his Vietnam experiences with others who had served in 
that theater, and no one else.  The veteran reported that 
through his treatment, he was better able to control his 
temper and his PTSD symptomatology.  In that regard, the 
veteran indicated that when he would experience a flashback, 
he would be aware of what was happening and had developed 
strategies to effectively deal with the event.  In addition, 
the veteran stated that through his medication, he was now 
able to sleep for up to four hours per night.  Such 
medications included Trazadone, Hydroxyzine, and Venlafaxin.  
Of some note, the veteran offered that his nightmares had 
actually become worse after taking medication.  

On examination, the veteran was found to be adequately 
groomed, and his thought processes were characterized as 
linear and goal directed.  Speech was of normal rate and 
rhythm, and there was no evidence of delusional thinking or 
hallucinations.  The veteran denied experiencing any 
homicidal ideation, although he did indicate that he had 
experienced some thoughts of suicide in the last year and 
thoughts of worthlessness due to treatment by his supervisor.  
The examiner stated that the veteran was able to maintain his 
personal hygiene, and was fully oriented.  However, his 
short-term memory showed some deficiencies.  In that regard, 
the veteran reported that he experienced increasing 
difficulty recalling things at work which caused additional 
stress.  He also indicated that he experienced some form of 
panic attacks, but did not have a panic disorder, per se.  
Mild anxiety was apparent, and appeared to be related to 
PTSD, chronic pain, and workplace stress.  The veteran stated 
that he felt down, and mental testing suggested that he 
experienced mild, short-term memory impairment.  In addition, 
the veteran was shown to have a mild impulse control problem 
which he was able to remedy using techniques learned in 
treatment.  He was further found to be competent and able to 
maintain full-time employment.  The examiner concluded with a 
diagnosis of Axis I PTSD, and offered an Axis V GAF score of 
55.  

A statement dated in April 2001 was received from the veteran 
in which he reported that he had only received treatment at 
the local VAMC.  Accordingly, those clinical treatment 
records, dating from April through October 2001 were 
obtained.  The records disclose that the veteran continued to 
receive psychiatric treatment throughout that period.  The 
treatment notes do not contain any specific information 
pertaining to the veteran, other than to indicate what type 
of therapy, e.g., anger management, coping skills, etc., he 
received.  The records reflect that the veteran had a heart 
attack in August 2001, but such was unrelated to his PTSD.  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Pursuant to that 
criteria, a 30 percent evaluation is contemplated where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

After applying the rating criteria to the evidence of record, 
the Board concludes that the evidence supports assignment of 
a 50 percent evaluation for the veteran's PTSD.  As noted, 
the veteran has made a determined effort to overcome the 
difficulties incurred as a result of his service-connected 
PTSD.  He has been shown to work on a full-time basis, 
attends church regularly, maintains relationships with his 
family and at least a few individuals who are well known to 
him, and has been able to serve as a contributing member of 
society.  However, his examining physicians have repeatedly 
and emphatically stated that his level of adjustment is 
tenuous, and is largely dependent on several factors 
including the dosages of his medication and his ability to 
continue working.  

The Board notes that the veteran has been consistently shown 
to be fully oriented, to exercise sound judgment, to be able 
to maintain his personal hygiene, and to have sound thought 
processes.  However, at the time of the most recent VA rating 
examination, the veteran was shown to have experienced some 
suicidal ideation within the previous year, and that he 
experienced some mild short-term memory deficits.  Most 
significantly, his Axis V GAF scores have been consistently 
assessed as 55.  As discussed, a GAF score of 55 suggests 
moderate symptoms of a psychiatric disorder, with moderate 
difficulty in social, occupational, or school functioning.  
The Board finds that given the examiners' assessments that 
the veteran's current level of adaptability was very 
vulnerable to exacerbations, and was contingent on being able 
to maintain his work habits and medication dosages, the 
evidence supports assignment of a 50 percent evaluation for 
his PTSD.  

In that regard, the Board finds that given the veteran's 
difficulty in maintaining his current level of functioning, 
he could arguably be shown to experience difficulty in 
establishing and maintaining effective work and social 
relationships.  However, despite the tenuous nature of his 
ability to maintain his current level of adaptability, the 
veteran is clearly not shown to manifest symptomatology of 
such severity as to warrant assignment of a 70 percent 
evaluation for his PTSD.  The veteran is not shown to have 
deficiencies in areas as contemplated for assignment of a 70 
percent evaluation under Diagnostic Code 9411.  He does not 
manifest such symptomatology as obsessional rituals which 
interfere with his routine activities, and his speech has 
been shown to be clear, coherent, and goal directed.  Despite 
his difficulties, the veteran has not been shown to be unable 
to establish or maintain effective work or social 
relationships, and has indeed worked very hard to become a 
contributing member of society.  Therefore, based on the 
foregoing, the Board concludes that the evidence supports a 
grant of a 50 percent evaluation for the veteran's PTSD, but 
that the preponderance of the evidence is against assignment 
of a 70 percent evaluation.  To that extent, his appeal is 
granted.  

III.  Increased Rating for Mechanical Low Back Pain
With Degenerative Disc Disease

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  The applicable regulations, and 
the prohibition against pyramiding in 38 C.F.R. § 4.14 
(2001), do not prohibit consideration of higher ratings based 
on functional limitations.  Id.  It is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

Here, the veteran claims that his mechanical low back pain 
with degenerative disc disease is more severe than reflected 
by the currently assigned 20 percent disability rating.  
Following receipt of his claim for an increased rating, he 
was afforded a VA rating examination in January 2000.  The 
report of that examination shows that the veteran indicated 
that he had been blown from the top of an Army tank during 
the Vietnam War, landed on his back, and had experienced low 
back problems ever since that time.  Despite his increasing 
low back pain, the veteran stated that he had not missed work 
as a result of such disability.  He did, however, offer that 
his low back pain was worse during cold and during wet 
weather.  The veteran indicated that he experienced constant 
back pain, but when the pain was particularly severe, he 
would remain in his bed for several days when he did not have 
to work.  The examiner noted that previous X-rays disclosed 
the presence of degenerative joint disease of the lumbar 
spine.  On examination, the veteran was observed to walk with 
a slight limp, and he placed more weight onto his right lower 
extremity.  He was shown to have tenderness on deep palpation 
of the lumbar spine, but not of the paraspinal muscles on 
either side of the lumbar spine.  When the examiner placed 
marked pressure on the sacroiliac joints, no pain was 
elicited.  The veteran had 55 degrees of forward flexion, 20 
degrees of hyperextension, and 25 degrees of lateral flexion, 
bilaterally.  Rotation of the trunk was characterized as 
normal.  The veteran also complained of experiencing pain in 
all ranges of motion, particularly on flexion.  His knee 
jerks were described as "quite brisk" and both ankle jerks 
and plantar responses were found to be normal.  The examiner 
concluded with a diagnostic impression of an injury to the 
lumbar spine with subsequent traumatic and osteoarthritis.  
X-rays disclosed the presence of minimal height loss at T-11, 
and minimal spondylitis of the lumbar spine.  The X-ray 
examiner concluded with a diagnosis of chronic lumbar sprain.  

In January 2001, the veteran stated that his symptomatology 
had increased in severity since the time of the January 2000 
rating examination.  Accordingly, in April 2001, he was 
afforded an additional rating examination.  The report of 
that examination shows that the veteran complained of 
experiencing chronic low back pain with radiating numbness 
into his right foot.  He indicated that he had not missed 
work due to his low back pain, and denied experiencing any 
fatigability or lack of endurance.  Treatment included 
physical therapy which was largely unhelpful.  The veteran 
reported walking from two to three miles daily, and that he 
experienced occasional flare-ups in which his activities were 
restricted for a few weeks.  Again, the veteran stated that 
cold and wet weather would cause his symptoms to increase in 
severity.  He was required to wear a back brace at work.  In 
addition, the veteran did not admit to experiencing any 
functional limitations, and stated that he mowed his lawn and 
performed his daily chores as needed.  On examination, the 
veteran was observed to walk with what the examiner 
characterized as an exaggerated stiff leg limp.  Inspection 
of the musculature of the back and extremities disclosed 
adequate symmetrically preserved muscle mass.  There was 
tenderness to palpation over the mid low back.  The veteran 
was shown to have 95 degrees of forward flexion, 25 degrees 
of extension, lateral flexion of 30 degrees bilaterally, and 
rotation to 45 degrees.  Straight leg raise was negative 
bilaterally.  In addition, he was able to squat and return to 
a standing position, albeit awkwardly and very slowly.  Such 
was attributed to right knee pain.  The examiner concluded 
with a diagnosis of degenerative joint disease, degenerative 
disc disease of the lumbar spine, with normal range of 
motion.  He also offered diagnoses of sensory loss in the 
right leg which was not characteristic of a nerve or root 
innervation, and with no clear loss of mass strength with 
well-preserved reflexes.  The examiner stated that the 
veteran, by his own admission, was little impaired by his 
back pain.  

The veteran's low back disorder is currently evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5292 (2001).  Diagnostic Code 5010 pertains to traumatic 
arthritis, and refers to the criteria for evaluating 
degenerative arthritis under 38 C.F.R. § 4.17a, Diagnostic 
Code 5003.  Under that diagnostic code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  With X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, a 10 percent evaluation is 
contemplated.  Assignment of a 20 percent evaluation is 
contemplated where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note (2) states 
that the 20 and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 through 5024, inclusive.  Id.  

Limitation of motion of the lumbar spine is evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under that diagnostic code, a 10 percent evaluation is 
contemplated for slight limitation of motion of the lumbar 
spine, and a 20 percent evaluation is contemplated for 
moderate limitation of motion.  A 40 percent evaluation, the 
highest rating available under Diagnostic Code 5292, is 
assigned where there is severe limitation of motion of the 
lumbar spine.  Id.  

Further, upon a review of the pertinent medical evidence, the 
Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5295 (2001) are also potentially 
applicable.  Under Diagnostic Code 5293, a 20 percent 
evaluation is contemplated for moderate recurring attacks of 
intervertebral disc syndrome.  Where there are severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief, a 40 percent evaluation is contemplated.  
A 60 percent evaluation, the highest rating available under 
Diagnostic Code 5293, is contemplated for pronounced 
intervertebral disc syndrome with persistent symptoms, 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.  

Lumbosacral strain is evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  Under that 
diagnostic code, a 20 percent evaluation is assigned where 
there is muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent evaluation is assigned for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

After applying the applicable rating criteria to the evidence 
of record, the Board concludes that the currently assigned 20 
percent evaluation for the veteran's mechanical low back pain 
with degenerative disc disease is appropriate, and that the 
preponderance of the evidence is against a higher evaluation 
under any diagnostic code.  As disclosed by the evidence and 
the two VA rating examination reports, the veteran has not 
sought or received any treatment for his service-connected 
low back disorder.  His symptomatology has been primarily 
shown to involve pain on motion, and while he complained of 
pain radiating down into his right leg into his right foot, 
the examiner who conducted the most recent rating examination 
of April 2001 determined that such complaints were 
inconsistent with nerve or root innervation.  

Most significantly, at the time the veteran underwent his 
first VA rating examination in connection with the present 
claim in January 2000, he was shown to have lost slightly 
less than half of the normal range of motion on forward 
flexion, and less than one third of range of motion on 
extension.  However, by the time of the second rating 
examination of April 2001, the veteran was shown to have 
essentially normal ranges of motion on flexion and extension.  
He was shown to have tenderness on palpation of the lumbar 
spine, and complained of chronic low back pain.  To the 
extent that the veteran is shown to experience limitation of 
motion in his low back, the Board finds such to be of no more 
than a moderate degree of severity due to pain.  Accordingly, 
under the provisions of Diagnostic Code 5292, his objectively 
manifested symptomatology warrants assignment of a 20 percent 
evaluation.  After reviewing the objective medical evidence 
as contained in the two rating examination reports, even 
after taking the effects of pain into consideration, the 
Board finds that such symptomatology does not rise to the 
level of "severe" limitation of motion of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Therefore, the 
Board finds that the preponderance of the evidence is against 
assignment of a 40 percent disability rating under Diagnostic 
Code 5292.  

Further, under the applicable criteria for evaluating 
traumatic or degenerative arthritis set forth at Diagnostic 
Codes 5003 and 5010, the Board reiterates that a 20 percent 
rating is the highest evaluation available, and is not to be 
combined with other ratings based upon limitation of motion.  
Id.  By his statements to that effect, the veteran has 
arguably experienced occasionally incapacitating flare-ups of 
low back pain, and therefore, assignment of a 20 percent 
evaluation would be appropriate under Diagnostic Codes 5003 
and 5010.  Those criteria do not provide for a higher rating, 
however.  

With respect to the rating criteria found at Diagnostic Codes 
5293 and 5295, the Board also finds that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's low back disorder.  By 
the descriptions the veteran provided to the VA rating 
examiners, he experiences what can be best described as 
moderate recurring attacks of low back pain, here 
characterized by analogy as intervertebral disc syndrome.  
That said, his symptomatology, while at times possibly 
severe, is not shown to recur with the frequency such that 
the pain would only allow for intermittent relief.  The Board 
finds that such criteria for assignment of a 40 percent 
evaluation under Diagnostic Code 5293 suggest severe attacks 
which are nearly constant, and which only allow for 
intermittent relief.  Here, the veteran has generally been 
shown to conduct his affairs without a great deal of 
difficulty, and the severe attacks themselves occur only 
intermittently.  To that end, the examiner who conducted the 
most recent April 2001 rating examination stated that the 
veteran conceded that he was "little impaired" by his low 
back pain.  Accordingly, the Board finds that the veteran is 
not entitled to assignment of a disability rating in excess 
of 20 percent under Diagnostic Code 5293.  

With respect to the provisions of Diagnostic Code 5295, the 
Board finds that such criteria would likewise not afford the 
veteran a higher evaluation in excess of 20 percent.  Under 
the criteria set forth at that diagnostic code, the veteran's 
symptomatology is only productive of characteristic pain on 
motion.  Such symptomatology only warrants assignment of a 10 
percent disability evaluation under Diagnostic Code 5295.  
The veteran has not been shown to experience any muscle spasm 
on extreme forward bending, and has not consistently been 
shown to manifest symptomatology warranted for a higher 
rating.  In fact, after the veteran stated in his Notice of 
Disagreement of January 2001 that his symptomatology had 
worsened since his last rating examination of January 2000, 
the results of the more recent April 2001 examination showed 
functional impairment to a lesser degree than what was 
previously demonstrated.  Accordingly, the Board finds that 
the veteran's appeal with respect to the issue of entitlement 
to a disability rating in excess of 20 percent for mechanical 
low back pain with degenerative disc disease must be denied.  

IV.  Conclusion

The Board's determinations with respect to the issues on 
appeal do not preclude it from consideration of the veteran's 
claims on an extraschedular basis.  The potential application 
of 38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disabilities under consideration, PTSD and a low back 
disorder have caused marked interference with employment, 
have necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran has been seen on an outpatient 
basis for treatment for his PTSD, and that he has had to miss 
some work to accommodate such therapy.  However, he has not 
undergone treatment for his low back disability, and despite 
his disabilities, has been able to continue working full-
time.  The Board does not dispute that the veteran 
experiences pain and discomfort in his low back, or that he 
experiences difficulties associated with his PTSD.  Even so, 
such symptoms have been taken into consideration in reaching 
the decisions discussed above.  In other words, the Board 
finds that the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's PTSD and low back disorder on a schedular basis.  
Likewise, referral for consideration for extraschedular 
evaluations is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 50 percent 
evaluation for PTSD is granted.  

Assignment of a disability evaluation in excess of 20 percent 
for the veteran's mechanical low back pain with degenerative 
disc disease is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

